                          UNITED STATES D,ISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                  NO. 7:18-CR-00014-D-1



   UNITED STATES OF AMERICA
                                                              ORDER TO SEAL
       v.


   RODNEY TROY WILLIAMS



       On motion of the Defendant, Rodney Troy Williams, and for good cause shown, it is hereby

ORDERED that [DE 91] be sealed until otherwise ordered by the Court, except that copies may be

provided to the United States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This ____1_l_ day ofNovember, 2018.




                                    JA ES C. DEVER III
                                    United States District Judge
